Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claims 1-11, 13-14, 17, 22-23, 25 and 28-29 are cancelled.  Claims 12 and 24 have been amended as requested in the amendment filed on July 7, 2021. Following the amendment, claims  12, 15-16, 18-21, 24, 26-27 and 30-31 are pending in the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The method comprising detecting the specific peptides consisting of SEQ ID NO:4 or SEQ ID NO:5 in leucocytes, monocytes, peripheral blood macrophages, or activated macrophages from peripheral blood, is novel and non-obvious within the art.  While it was known in the art that peripheral blood monocytes phagocytose amyloid beta (A) peptide, there was nothing to teach or suggest the detection of peptides consisting of residues 25-31 (SEQ ID NO:4) or 24-33 (SEQ ID NO:5) of A within blood phagocytes.  Since the ordered combination of steps/elements was not routine within the art as of the effective filing date, then the claimed method is deemed to meet the requirements for subject matter patent eligibility under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12, 15-16, 18-21, 24, 26-27 and 30-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649